Citation Nr: 9924902	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 
17, 1994, for a grant of service connection and the 
assignment of a 70 percent disability evaluation for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to permanency of a 100 percent schedular 
evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran served in active service from September 1968 to 
September 1970. 

In addition, in a February 1998 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested a personal hearing 
before a traveling member of the Board.  However, in 
correspondence to the RO dated April 1998, the veteran 
indicated that he wished to withdraw his request for a 
hearing before a member of the Board; no further requests for 
hearings have been made by the veteran.  Therefore, pursuant 
to 38 C.F.R. § 20.704(d),(e) (1998), the veteran's February 
1998 hearing request is considered withdrawn.


FINDINGS OF FACT

1.  On November 17, 1994, the RO received the veteran's claim 
of entitlement to service connection for PTSD.  Subsequently, 
in a November 1996 Hearing Officer's decision, the veteran 
was awarded service connection and a 70 percent disability 
evaluation for PTSD effective November 17, 1994.

2.  The earliest evidence of record showing that the veteran 
had a diagnosis of PTSD dates back to August 17, 1995. 

3.  The veteran's PTSD has been evaluated as 100 percent 
disabling effective May 21, 1996.

4.  There is no competent medical evidence establishing that 
the veteran's total impairment due to PTSD is permanent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
17, 1994, for the grant of service connection and the 
assignment of a 70 percent disability evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400(b)(2) (1998).

2.  The veteran's claim of entitlement to permanency of a 100 
percent scheduler evaluation for PTSD is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.327, 
3.340(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier than November 
17, 1994, for a Grant of Service Connection and a 70 Percent 
Evaluation for PTSD.

In this case, on November 17, 1994, the RO received the 
veteran's claim of entitlement to service connection for 
PTSD.  Subsequently, in a November 1996 Hearing Officer's 
decision, the veteran was awarded service connection and a 70 
percent disability evaluation for PTSD effective November 17, 
1994, which is the date the veteran submitted his original 
claim.  At present, he contends his award of service 
connection should be effective as of September 30, 1970, 
which is the date he was discharged from service. 

With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the earliest evidence of record showing the 
veteran had problems with his sleep, concentration, and 
dreams of Vietnam is a December 1994 VA Social Survey report.  
And, the earliest evidence indicating that the veteran had a 
firm medical diagnosis of PTSD is contained in August 17, 
1995 notations from the St. Louis VA Medical Center (VAMC).  
Therefore, after a review of the evidence of record, the 
Board finds that, as the earliest evidence showing the 
veteran was diagnosed with PTSD is dated August 17, 1995, 
such date is the date the veteran's entitlement to service 
connection for PTSD arose.  See 38 C.F.R. § 3.400 (b)(2)(i). 

Furthermore, the Board finds that, given that the veteran did 
not submit a claim for benefits within one year of his 
separation from service, the governing legal authority, as 
cited above, provides that the earliest effective date 
assignable for each grant in question is the later of the 
date of receipt of claim or the date entitlement arose. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  And in this 
case, as the later date between August 17, 1995 (the date the 
veteran's entitlement arose) and November 17, 1994 (the date 
of receipt of the veteran's claim) is August 17, 1995, the 
record does not afford any basis for establishing an 
effective date earlier than November 17, 1994 for the 
veteran's award.

Therefore, the Board concludes that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than November 17, 1994, for a grant of service connection and 
the assignment of a 70 percent disability evaluation for 
PTSD.  As such, it follows that the evidence is not in 
relative equipoise so as to provide a basis for favorable 
action under 38 U.S.C.A. § 5107(b).  

II.  Entitlement to Permanency of a 100 Percent Evaluation 
for PTSD.

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Diseases or injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or sight 
where the person is in the strict sense permanently helpless 
or bedridden, or when it is reasonably certain that a 
subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  See 38 C.F.R. § 3.340(b).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his or her 100 percent 
disability rating for that permanent disability.  See 38 
C.F.R. § 3.327(b)(2)(iii).

With respect to any claim for VA compensation benefits, 
however, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted the veteran in the development of his 
claim. A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In cases in which the 
determinative issue involves a medical question, competent 
medical evidence is required to establish the claim as well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran's PTSD has been evaluated as 100 
percent disabling effective since May 1996, under Diagnostic 
Code 9411.  And, the evidence includes May 1996 notations 
from the St. Louis VAMC indicating the veteran suffered from 
chronic and severe PTSD which had impaired his ability to 
work, his marital/parental role so that relationships are 
strained although his marriage remained intact, and his 
ability to maintain a household.  In addition, August 1996 
correspondence from the Vet Center and a September 1996 VA 
examination report indicate the veteran still presented the 
full spectrum of PTSD symptoms.  And, a subsequent addendum 
to the September 1996 VA examination report further notes 
that the veteran had been seriously impaired by his traumatic 
Vietnam experiences, was unable to maintain stable 
employment, had serious interpersonal conflicts, and masked 
his feelings and expressed them inappropriately.  He was 
assigned a global assessment of functioning (GAF) score in 
the range between 30 to 41, which equates to some impairment 
in reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

Furthermore, a November 1996 examination report from Liss and 
Associates, Inc., shows the veteran was diagnosed with PTSD 
and assigned a GAF score of 40, a score which equates to the 
same criteria as described above.  Lastly, a July 1998 VA 
examination report reveals that upon examination the veteran 
did not have delusions or hallucinations, although he 
reported some olfactory hallucinations of burning flesh, had 
depressed affect and mood, had poor sleep pattern, had 
unremarkable appetite, and denied suicidal/homicidal 
ideations.  Also, he presented evidence of some impairment of 
concentration and/or short-term memory, and of borderline to 
low level of intellectual functioning.  He was diagnosed with 
PTSD and assigned a GAF score of 50, which equates to serious 
symptoms (e.g. suicidal ideation, severe obsessive rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).   

After a review of the evidence, the Board finds that the 
veteran's disability due to PTSD appears total.  However, the 
present record does not contain any competent medical 
evidence demonstrating that his total disability is 
reasonably certain to continue throughout his lifetime.  In 
reaching this conclusion, the Board emphasizes that the 
veteran's 100 percent evaluation has been in effect since May 
1996, and that since this date he has been deemed unable to 
maintain or retain employment. 

However, beyond the veteran's contentions, the present record 
is simply devoid of evidence showing that his service-
connected PTSD may not improve and is permanent.  The Board 
notes that, where, as here, the determinative issue requires 
a medical opinion, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the permanency of PTSD, his lay 
statements standing alone cannot serve as a sufficient 
predicate upon which to find the claim for permanency of a 
100 percent schedular evaluation PTSD to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, 5 Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations. See Tirpak, 2 Vet. App. at 611.  Thus, in 
the absence of competent medical evidence to support the 
claim for permanency of a 100 percent schedular evaluation 
for PTSD, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  As such, the VA has no further duty to assist the 
veteran in developing the record to support the claim of 
entitlement for the claimed disability.  See Epps, 126 F.3d 
at 1469 (there is nothing in the text of § 5107 to suggest 
that VA has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a well grounded 
claim.)

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded. However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
evidence which he must present in order to render his claim 
well grounded, and the reasons why his current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Entitlement to an effective date earlier than November 17, 
1994, for a grant of service connection and the assignment of 
a 70 percent disability evaluation for PTSD is denied. 

In the absence of evidence of a well-grounded claim, 
entitlement to permanency of a 100 percent schedular 
evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

